NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                           FOR THE NINTH CIRCUIT                                DEC 18 2009

                                                                          MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        Nos. 09-30083
                                                 Nos. 09-30084
             Plaintiff - Appellee,
                                                 D.C. No. CR-08-102-GF-SEH
  v.                                             D.C. No. CR-08-146-GF-SEH

SALVADOR ORDONEZ-
MALDONADO,

             Defendant - Appellant.              MEMORANDUM *


                   Appeal from the United States District Court
                           for the District of Montana
                    Sam E. Haddon, District Judge, Presiding

                          Submitted December 7, 2009**
                                Portland, Oregon

Before: FARRIS, D.W. NELSON, and BERZON, Circuit Judges.

       Appellant Salvador Ordonez-Maldonado appeals the district court’s order

denying his motion to suppress, the sentence the district court imposed for

Ordonez-Maldonado’s drug offense, and the sentence the district court imposed

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
after revoking Ordonez-Maldonado’s term of supervised released. Because the

district court did not clearly err in finding that police searched Ordonez-

Maldonado’s apartment after receiving a warrant – rather than before, as Ordonez-

Maldonado claims – and because both sentences are reasonable, we affirm.

      We review factual findings underlying a district court’s decision to deny a

motion to suppress for clear error. United States v. Elliott, 322 F.3d 710, 714 (9th

Cir. 2003). We review sentencing decisions for abuse of discretion and “may not

reverse just because we think a different sentence is appropriate.” United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). “[O]nly a procedurally

erroneous or substantively unreasonable sentence will be set aside.” Id. The

sentence imposed after revocation of a term of supervised release is likewise

reviewed for abuse of discretion. United States v. Verduzco, 330 F.3d 1182, 1184

(9th Cir. 2003).

      The district court did not clearly err in finding that police searched Ordonez-

Maldonado’s apartment after they obtained a warrant authorizing them to do so.

Evidence introduced below, including testimony from three independent witnesses

and computerized police dispatch records, adequately supports the district court’s

factual findings adopting the government’s timeline of events. Accordingly, we

affirm the district court’s denial of Ordonez-Maldonado’s motion to suppress.


                                          2
      We also hold that the district court did not abuse its discretion in sentencing

Ordonez-Maldonado. Ordonez-Maldonado does not dispute that the district court

correctly calculated the guideline range for both sentences, and sentenced

Ordonez-Maldonado within or below that range in both instances. The record also

reflects that the district court permitted Ordonez-Maldonado to argue for an

appropriate sentence, considered the factors set forth in 18 U.S.C. § 3553(a), and

understood that the guideline range is not presumptively reasonable. The record

further reflects that the court selected the sentences it imposed based on the

particular facts of this case, including Ordonez-Maldonado’s extensive criminal

history, and provided a reasoned explanation for its decision. Nothing in the

record suggests that Ordonez-Maldonado received an erroneous or unreasonable

sentence. Carty, 520 F.3d at 991-92. Therefore, we affirm both sentences.

      AFFIRMED.




                                          3